                   1:18-cv-01334-JES-JEH # 71      Page 1 of 11
                                                                                       E-FILED
                                                    Wednesday, 16 December, 2020 12:00:32 PM
                                                                  Clerk, U.S. District Court, ILCD

                                IN THE
                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                           PEORIA DIVISION

JOHN BROOKS and GREGORY
SIMMONS,
    Plaintiffs,
                                              Case No. 1:18-cv-01334-JES-JEH
v.

CITY OF PEKIN, et al.,
     Defendants.


                                      Order
      Now before the Court is Defendants City of Pekin, John Dossey, Donald
Baxter, Sarah Newcomb, and Jennifer Melton’s Motion to Stay Proceedings as to
Plaintiff Gregory Simmons and Supporting Memorandum of Law (Doc. 63). The
Motion is fully briefed and for the reasons set forth below, the Defendants’ Motion
is DENIED.
                                         I
                                        A
      Plaintiffs John Brooks and Gregory Simmons, previously employed police
officers with the City of Pekin, Illinois, originally filed their Complaint on
September 14, 2018. They subsequently filed a Second Amended Complaint (Doc.
37) on September 30, 2019 naming as Defendants the City of Pekin, Illinois, Chief
of the Pekin Police Department John Dossey, Deputy Chief of the Pekin Police
Department Donald Baxter, Human Resources Director for Pekin Sarah
Newcomb, and patrol officer Jennifer Melton. Plaintiffs Brooks and Simmons
alleged that at all relevant times, they were two of the oldest police officers
employed by Pekin and were both over the age of 40.

                                        1
                    1:18-cv-01334-JES-JEH # 71      Page 2 of 11




      To put it as succinctly as possible (and not in the Plaintiffs’ exact words),
they allege that it all began when Simmons made an internal harassment
complaint against his shift commander Lieutenant Gregory Burris which later
prompted Defendant Melton to make a false accusation against Plaintiff Simmons.
Plaintiff Brooks was ordered to investigate Melton’s complaints against Simmons,
Brooks eventually testified he believed Melton’s claims were not true, and Brooks
was ultimately subjected to discriminatory retaliation in response to his
participation in Defendant Baxter and Dossey’s biased investigation of Melton’s
unfounded claims that resulted in a failure to accommodate Brooks’ known
disability. The Plaintiffs allege that the Defendants similarly provided a
discriminatory response to Simmons’ own harassment complaint and his
participation in the biased investigation of Defendant Melton’s unfounded
complaint against him. They further allege that similarly situated employees that
received preferable treatment were younger than the Plaintiffs and had not
engaged in statutorily protected activity.
      In separate proceedings unrelated to this federal lawsuit, Defendant Chief
Dossey filed amended disciplinary charges against Simmons with the Pekin Fire
and Police Commission (Commission) on February 19, 2018. The next day,
Simmons filed a grievance with the City of Pekin pursuant to a collective
bargaining agreement (CBA) between the City of Pekin and the Pekin Police
Benevolent Labor Committee (PBLC) (Doc. 38). He requested reinstatement with
a “make whole remedy.” See Dfts’ Motion Exh. 1 (Doc. 63 at pg. 14). Also on
February 20, 2018, the PBLC filed a complaint in the Illinois circuit court requesting
a stay of the Commission’s proceedings and sought to compel grievance
arbitration under the CBA pursuant to the Illinois Uniform Arbitration Act. After
Simmons did not participate in the Commission’s proceedings or attend the


                                          2
                        1:18-cv-01334-JES-JEH # 71             Page 3 of 11




disciplinary hearing 1, he was terminated by the Commission on March 13, 2018.
On July 20, 2020, the Illinois circuit court determined that “it has not been
established that the officer [Simmons] has waived his contractual right to
arbitration.” Dfts’ Motion Exh. 2 (Doc. 63 at pgs. 16-17). Arbitration hearings with
the City of Pekin were thereafter scheduled to commence on November 12, 2020.
       On September 14, 2018, Plaintiffs Simmons and Brooks filed the instant
federal lawsuit. Plaintiff Brooks’ claims in this lawsuit include: a violation of the
Americans with Disabilities Act (ADA) via failure to accommodate; a violation of
the ADA via disparate treatment; a violation of the ADA via retaliation; a violation
of the Age Discrimination in Employment Act (ADEA); an equal protection
claim/age discrimination claim against Defendants Dossey, Baxter, and
Newcomb; a violation of Title VII via retaliation; and one pursuant to the Illinois
Wage Payment and Collection Act against Defendant City of Pekin. Plaintiff
Simmons’ claims include: a violation of Title VII via retaliation; a violation of the
ADEA; intentional interference with employment relations against Defendant
Melton; a violation of his due process rights by Defendant City of Pekin; an equal
protection claim/age discrimination claim against Defendants Dossey, Baxter, and
Newcomb; and a breach of contract claim against Defendant City of Pekin.
                                                  B
       The Court adopted the parties’ discovery plan on November 15, 2019. On
October 5, 2020, the Court held a status conference regarding a discovery dispute
which resulted in the Court granting leave to the Defendants to file a motion to
stay discovery as to Plaintiff Simmons. In their October 19, 2020 Motion to Stay,
the Defendants argue that the Illinois state court sanctioned Plaintiff Simmons’


1In the Second Amended Complaint, the Plaintiffs allege that Simmons was not present at the
Commission’s hearing based upon his previous selection of arbitration and that exculpatory evidence
was not presented by Pekin. See Plfs’ Second Am. Compl. (Doc. 37 at pg. 11).
                                                  3
                     1:18-cv-01334-JES-JEH # 71       Page 4 of 11




upcoming arbitration, there is no disagreement that a written CBA exists between
the parties, and it is self-evident that Plaintiff Simmons’ termination falls within
the scope of the upcoming arbitration proceedings as it was Simmons himself who
requested arbitration on that very issue along with its resultant consequences.
Thus, the Defendants argue that the Federal Arbitration Act is applicable to this
case and requires that the litigation as to Plaintiff Simmons be stayed in its entirety
in the interests of judicial economy and to preserve time and resources as his
federal proceedings may very well be rendered moot in his arbitration with the
City of Pekin.
      In their Response (Doc. 64), the Plaintiffs argue the Federal Arbitration Act
does not apply to Simmons’ civil rights claims because the exhaustion doctrine
does not apply in civil rights cases, he entered into no contract requiring that he
arbitrate his civil rights claims (rather, only his union can arbitrate), and there is a
substantial distinction between a CBA and a contract entered into by the employee
with his employer in which arbitration of discrimination claims is required. The
Plaintiffs therefore argue further that the Federal Arbitration Act provides no
jurisdiction to impose a stay in this action. They contend a denial of the Motion to
Stay will not result in a waste of litigation resources and any arbitration decision
will not moot Simmons’ claims.
                                           II
      The Defendants argue the Federal Arbitration Act (FAA), 9 U.S.C. § 1, et seq.,
applies to “this dispute.” The Plaintiffs argue it does not apply to Simmons’ civil
rights claims. Section 2 of the FAA states:
      A written provision in any maritime transaction or a contract
      evidencing a transaction involving commerce to settle by arbitration
      a controversy thereafter arising out of such contract or transaction, or
      the refusal to perform the whole or any part thereof, or an agreement
      in writing to submit to arbitration an existing controversy arising out

                                           4
                    1:18-cv-01334-JES-JEH # 71       Page 5 of 11




      of such a contract, transaction, or refusal, shall be valid, irrevocable,
      and enforceable, save upon such grounds as exist at law or in equity
      for the revocation of any contract.

9 U.S.C. § 2. Citing cases, the Defendants argue that the FAA governs arbitrable
claims under various federal statutes including Title VII and the ADEA, and the
FAA covers employment agreements that require arbitration to resolve work-
related disputes. The Plaintiffs point out that here, unlike in those cases, there was
no arbitration agreement in an employment contract between Plaintiff Simmons
and the City of Pekin.
      The problem for the Defendants in this case, in arguing that the FAA covers
employment agreements that require arbitration to resolve work-related disputes,
is that they fail to acknowledge that the work-related dispute in this case simply
does not include Simmons’ federal statutory claims. In the Defendants’ cited cases
Gilmer, Tinder, Koveleskie, and Gibson, the question to be answered was whether
arbitration agreements were enforceable insofar as the plaintiffs’ federal statutory
claims were concerned. See Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 23
(1991) (“The question presented in this case is whether a claim under the Age
Discrimination in Employment Act . . . can be subjected to compulsory arbitration
pursuant to an arbitration agreement in a securities registration application”);
Tinder v. Pinkerton Sec., 305 F.3d 728, 730 (7th Cir. 2002) (considering what
constituted sufficient consideration to support an agreement in Wisconsin to
arbitrate between an employer and an at-will employee where the plaintiff sued
her former employer for employment discrimination and retaliation under Title
VII); Koveleskie v. SBC Capital Mkts., Inc., 167 F.3d 361, 362 (7th Cir. 1999) (holding
that “Title VII claims can be subject to mandatory arbitration and that the parties'
agreement to arbitrate is an enforceable contract”); Gibson v. Neighborhood Health
Clinics, Inc., 121 F.3d 1126, 1129 (7th Cir. 1997) (stating “the parties debate an

                                          5
                         1:18-cv-01334-JES-JEH # 71               Page 6 of 11




important issue: whether the prerogative of litigating one's Title VII and ADA
claims in federal court is the type of important right the relinquishment of which
requires a knowing and voluntary waiver” and concluding that the plaintiff’s
promise to submit her claims to arbitration did not give rise to an enforceable
contract). The “work-related” dispute in this case is on entirely different footing.
        Perhaps the Defendants are aware of this, as they blur together in their brief
the complaints Simmons made (and remedies sought) in his grievance and the
claims he makes (and remedies he seeks) in this federal lawsuit. The Defendants
argue that “it is self-evident that Plaintiff Simmons’ termination falls with the scope
of the upcoming arbitration proceedings,” that he seeks “essentially the same
remedies” in his arbitration and federal litigation, and “[a]lthough Simmons may
argue that some of his claims in his pending federal litigation are non-arbitrable,
there can be no question they are all intertwined to the same outcome he seeks to
achieve through arbitration.” Dfts’ Motion (Doc. 63) (emphasis added). It is
understandable why the Defendants focus more so on Simmons’ termination as a
reason to stay proceedings as to him pursuant to Section 3 2 of the FAA; the fact of
his termination is really the only fact in common between the arbitration
proceedings and his federal lawsuit. Simmons seeks relief in his federal lawsuit on
substantively different grounds than his union does in arbitration.
        The “facts” in Simmons’ grievance are that Defendant Chief Dossey’s three
stated reasons for seeking Simmons’ discharge did not amount to just cause to


2Section 3 of the FAA provides:
        If any suit or proceeding be brought in any of the courts of the United States upon any
        issue referable to arbitration under an agreement in writing for such arbitration, the court
        in which such suit is pending, upon being satisfied that the issue involved in such suit or
        proceeding is referable to arbitration under such an agreement, shall on application of
        one of the parties stay the trial of the action until such arbitration has been had in
        accordance with the terms of the agreement, providing the applicant for the stay is not in
        default in proceeding with such arbitration.
9 U.S.C. § 3.
                                                     6
                     1:18-cv-01334-JES-JEH # 71       Page 7 of 11




discharge Simmons. Those reasons included that Simmons supposedly lied, that
he remarked about the size of a fellow officer’s breasts, and that he secretly
recorded conversations. Simmons’ grievance indicated the “Article(s) and
Section(s) of Contract violated” included Section 13.2, Article 7m, and Section 13.7.
Section 13.2 provides, in part, “The Employer agrees that disciplinary action shall
be imposed only for just cause . . . .” CBA (Doc. 38 at pg. 17). Article 7m explains
the rights reserved to the sole discretion of the Employer include the right “To
suspend, demote, discharge or take other disciplinary action against officers for
just cause (according to established rules and regulations) . . . .” Id. at 10. Finally,
Section 13.7 provides that, “The officer may elect to appeal a decision by the Fire
and Police Commission either through the Courts or Arbitration, but not both.” Id.
at 18. There is not even a suggestion of Simmons’ federal statutory
antidiscrimination claims in the “facts” of his grievance or the provisions of the
CBA listed as violated.
      In his grievance, Simmons sought remedies of reinstatement with a “make
whole remedy” including full back pay with reimbursement for all increased
health care expenses, all missed pension contributions, reimbursement for all
missed benefit leave time, and removal of all mention of discharge from all of his
personnel files. Dfts’ Motion Exh. 1 (Doc. 63 at pg. 14). In his federal lawsuit,
Simmons seeks an injunction prohibiting Defendant City of Pekin from further
prohibited discrimination, back pay and front pay, compensatory damages,
attorney fees and costs, liquidated damages, damages for emotional distress,
actual damages, punitive damages, and prejudgment interest. As the Plaintiffs
argue, an arbitration decision in his favor would not resolve his federal statutory
claims and would only reduce his available damages, not eliminate them.
      The crux of Plaintiff Simmons’ arbitration proceedings (his union challenging
his termination as done in violation of the CBA) is so distinctly different from the
                                           7
                    1:18-cv-01334-JES-JEH # 71      Page 8 of 11




crux of his federal lawsuit (Simmons himself challenging others’ conduct not
mentioned in his grievance as a violation of federal law). Thus, it would be
inappropriate to find the FAA governs in this case as to Plaintiff Simmons’ claims.
The Defendants’ retort that it is a “blatant misrepresentation for . . . Simmons . . .
to assert he is ‘not a party to [the arbitration between the PBLC and City of Pekin]’”
does nothing to salvage their position. See Dfts’ Reply (Doc. 68 at pg. 2). Supreme
Court precedent considering arbitration agreements in CBAs further impels the
Court to reject the Defendants’ argument for a stay pursuant to the FAA. While
the Supreme Court has explained that “[n]othing in the law suggests a distinction
between the status of arbitration agreements signed by an individual employee
and those agreed to by a union representative,” the Court has also required that
“an agreement to arbitrate statutory antidiscrimination claims be ‘explicitly stated’
in a collective-bargaining agreement.” 14 Penn Plaza LLC v. Pyett, 556 U.S. 247, 258
(2009). A “union-negotiated waiver of employees’ statutory right to a judicial
forum for claims of employment discrimination” must be “clear and
unmistakable.” Wright v. Universal Mar. Serv. Corp., 525 U.S. 70, 80 (1998).
      Here, the Defendants make no showing that the CBA in this case contains a
clear and unmistakable waiver of Plaintiff Simmons’ rights to a judicial forum for
his federal claims of employment discrimination. See Wright, 525 U.S. at 79 (“Not
only is petitioner’s statutory claim [arising under the ADA] not subject to a
presumption of arbitrability; we think any CBA requirement to arbitrate it must be
particularly clear”) (emphasis added). Without that showing, the Court does not,
as the Supreme Court explained in Wright, reach the question whether such a
waiver would be enforceable. Id. at 82. These unanswered questions preclude the
Court from finding the FAA governs in this case.




                                          8
                     1:18-cv-01334-JES-JEH # 71       Page 9 of 11




                                          III
      Practical considerations further convince the Court that it is inappropriate
for the Court to exercise its discretion pursuant to Federal Rule of Civil Procedure
26 to stay proceedings as to Plaintiff Simmons. See FED. R. CIV. P. 26(c) (providing
in relevant part that the “court may, for good cause, issue an order to protect a
party or person from annoyance, embarrassment, oppression, or undue burden or
expense”); and Methodist Health Servs. Corp. v. OSF Healthcare System, No. 13-1054,
2014 WL 1797674, at *1 (C.D. Ill. May 6, 2014) (explaining that whether a stay
should be granted is determined by the facts of a particular case). The Defendants
say they have no desire to dedicate or duplicate substantial time and effort to
discovery in this case where Simmons’ claims may be rendered moot by the
concurrent arbitration proceedings. There are a few problems with the
Defendants’ argument that they wish to avoid duplication in this case.
      First, the Defendants contend that the parties and arbitrator are restricted to
the “appellate record” in arbitration such that Simmons may not now engage in
discovery for purposes of arbitration. If Plaintiff Simmons will be unable to engage
in discovery for purposes of arbitration, where is the duplication in efforts (in
terms of discovery) there and in this federal lawsuit? As for the Defendants’
argument that Simmons’ discovery requests in this case constitute a “backdoor”
attempt to obtain documents and testimony through the federal litigation to be
used in the arbitration, that is not this Court’s concern. Certainly, it will be for the
arbitrator to control what evidence can and cannot and does and does not come in
as part of those separate proceedings.
      Second, the Defendants argue for a stay as to Simmons to avoid inconsistent
rulings in arbitration and this federal litigation. Painting with a broad brush, the
Defendants say Plaintiff Simmons’ claims in his arbitration proceedings and
federal litigation are “not separate and distinct.” The Court explained, supra, that
                                           9
                        1:18-cv-01334-JES-JEH # 71              Page 10 of 11




the issues to be arbitrated are substantively different than those to be litigated in
this federal lawsuit. The mere fact of Simmons’ termination as the common fact
shared between the arbitration proceedings and Simmons’ federal litigation does
not render those two without separation or distinction. Moreover, the Court further
explained that the possible remedies are not one and the same, as Simmons may
be entitled to additional relief in his federal litigation than he may be in arbitration.
Those differences in both the claims made and the remedies sought/available
foreclose the Defendants’ arguments as to inconsistent rulings. Those differences
preclude the Court from finding there is a risk of duplication in discovery. It
appears rather obvious to the Court that instead of preserving time and resources
by staying proceedings in this case as to Simmons, a stay would simply postpone
the expenditure of such things until a later time (namely, after arbitration
concludes). This is especially so if, as the Defendants argue, Simmons is not
entitled to discovery for purposes of arbitration or is extremely limited in what he
can present in support of the claims he presents in arbitration. Whether Simmons
wins or loses in arbitration, there will still be plenty of issues remaining in the
federal litigation such that the interests of judicial economy will not be advanced
by a stay in that litigation in the interim. 3
        Finally, Simmons’ claims are so intertwined with Brooks’ such that no
benefit can be gained by staying this case as to Simmons but allowing it to proceed
as to Brooks. The Defendants argue Simmons’ federal litigation was commenced
in “puzzling combination” with Plaintiff Brooks’ claims though their allegations
share no factual similarity except they share the same counsel. The allegations of
the Second Amended Complaint show exactly how their claims are intertwined;


3The Plaintiffs say that in the event the arbitrator determines the allegations against Simmons were just
cause to terminate him, Simmons’ remaining claims – except for his claim against Melton – would remain
viable. Plf’s Resp. (Doc. 65 at pgs. 8-9).
                                                   10
                        1:18-cv-01334-JES-JEH # 71               Page 11 of 11




as the Plaintiffs concisely put it, there is no viable way to conduct discovery into
Brooks’ investigation of Simmons without talking about the accusations against
Simmons himself. Thus, where is the saving in resources if similar discovery will
be sought with regard to Brooks’ claims? In fact, a stay as to only Simmons may
cause discovery disputes to arise between Brooks and the Defendants. The
Defendants could argue to the Court that a discovery request by Brooks pertains
too closely to Simmons such that the Defendants are not required to respond. Such
a dispute – which would not arise if there were no stay as to Simmons – would
require resources to resolve. 4
        A stay of proceedings as to Plaintiff Simmons is not warranted in this case.
                                                   IV
        For the reasons set forth above, Defendants City of Pekin, John Dossey,
Donald Baxter, Sarah Newcomb, and Jennifer Melton’s Motion to Stay
Proceedings as to Plaintiff Gregory Simmons (Doc. 63) is DENIED. As the Court
explained during the October 5, 2020 status conference, if disputes remain now
that the Court has denied the Defendants’ Motion to Stay, the Plaintiffs are given
leave to file a motion to compel.
                                                                                        It is so ordered.
                                 Entered on December 16, 2020.

                                     s/Jonathan E. Hawley
                                   U.S. MAGISTRATE JUDGE




4Whether the results of arbitration will have any preclusive effect in this Court has not been addressed by
parties and so the Court does not consider the question.
                                                    11
